DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to remarks and amendment filed on 11/20/2020.
Amended claims 1, 8 and 15 filed on 11/20/2020 are being considered on the merits.
Claims 1-20 remain pending in the application.  

This action is in response to remarks and amendments submitted on 07/14/2020.  In response to the last Office Action: 
Claims 1, 8 and 15 have been amended.
The rejection of claims 1-5, 8-12, and 15-19 under 35 USC § 101 as being an abstract idea, previously set forth in the previous Office Action mailed on 08/20/2020, has been maintained.  

Response to Arguments
The applicant’s remarks and/or arguments, filed 11/20/2020 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Regarding Claim Rejections under 35 USC § 101
Applicant's arguments in the applicant’s remarks, found on page 9-14 and filed on 11/20/2020, have been fully considered but they are not persuasive.
Applicant stated the following: “Solely to expedite prosecution of this application, and without acknowledging the propriety of the alleged basis for the rejection, Applicant has amended claims 1, 8, and 15 to highlight that the claimed invention cannot be performed in a mental manner, as alleged on page 7 of the Office Action.", … “Applicant respectfully submit that the present claims 1, 8 and 15, as amended, do not recite subject matter that can be classified in any one of the above enumerated categories and, moreover, recite features that are clearly tied to a practical application, i.e., a unique mechanism to provide more relevant search results i.e. prune irrelevant search contents. The typical way of obtaining search results is by the user issuing a query and receiving a set of search results. Such search results typically include a plurality of results items that are not useful for the user. By the claimed invention, the user upon obtaining a set of search results, i.e., an original set of results, personally creates a filtering request based on the search results in order to receive an updated, i.e., more meaningful set of search results.”, … “Applicant respectfully requests that rejection of the pending claims 1-5, 8-12 and 15-19 under 35 U.S.C. §101 be withdrawn.”
Examiner respectfully disagrees and asserts while the Applicant argued a practical application and an improvement however it does not rise to the level that indicates a practical application and an improvement as such.  For example, and considering the amended independent claims 1, 8, and 15, aside from the reciting “a machine”, “processor”, “storage”, “graphical user interface”, and “a communication platform”, nothing in the claim elements precludes the steps from practically being performed in a human mind, as a human can certainly request information, read/analyze data, make a decision to select part of the data and arrive at a 
For example, the aforementioned claims, recite a language of “a method, implemented on a machine”, “transmitting, over a network, a search query to a search sever”, and “obtaining, from the search server, a search result”, the context of this claim language encompasses the user requesting and obtaining information associated with a particular keyword search based on one or more data items. A person can request information of interest and be ready to receive this information. Similarly, the limitation of  “providing” the obtained information to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally reading/analyzing and selecting the obtained information for further analysis/presentation.  Certainly, when a person is looking for a particular item (or an object), this person can request this information, as this person has in mind what they are looking for, and when presented with a list of items, this person can use his/her mental capacity to examine/review this list and identify/reject/prune the object of interest.   And further, upon “receiving” this data, this person can perform additional activity as cited by the claim language of “wherein the filtering request is created personally by the user based on the search result”, where this person can decide that the received data contains more information and decides then to further remove, i.e. filter/prune, the data to remove part of this information.  Hence, such a process that, under its broadest reasonable interpretation, covers a mental process of requesting information, analyzing data and making a decision of what to include/exclude as an updated result, which will then be provided/presented to the requesting user, is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable 
The additional elements recited in the amended independent claims 1, 8, and 15 are: “a machine having at least one processor”, “storage”, “graphical user interface”, and “a communication platform”.  The additional element of using a machine, processor, memory, user interface, and/or a communication platform to obtain information, analyze/classify information, and output information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the claims recite abstract ideas.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claims are not patent eligible.
Regarding dependent claims 2-5, 9-12, and 16-19 fail to cure the deficiency of independent claims 1, 8, and 15, and therefore are also rejected under 35 USC § 101 being not patent eligible subject matter for the same reasons addressed above.
Further details are provided in the below set forth 35 USC § 101 rejection.
  
Regarding Claim Rejections under 35 USC § 102
Applicant's arguments in the applicant’s remarks, regarding the amended independent claims 1, 8, and 15, found on pages 14-15 and filed on 11/20/2020, have been fully considered but they are not persuasive.

Applicant stated: “Claim 1 as amended recites, among other features, the following: receiving, via the GUI, a filtering request from the user, wherein the filtering request is created personally by the user based on the search result”, … “Applicant respectfully submits that MacGillivray fails to teach or otherwise suggest at least the above-referenced claim recitations. MacGillivray discloses that a search server obtains the search result, identifies several filters, and then returns the filters to the user. The filtering of the search result is not based on a filtering request specified by the user, however. That is, MacGillivray does not provide an opportunity to the user to create and submit a personalized filtering request. Instead, the user in MacGillivray is only able to choose among a limited number of filters dictated by the search server."
Examiner respectfully disagrees.  The Examiner notes that the Applicant referenced the following paragraphs of the instant application [0035], [0036], and [0046] to support the aforementioned claim limitation of “wherein the filtering request is created personally by the user”.  However, the referenced paragraphs of the instant applicant discuss where the user is allowed to indicate a filtering keyword, a filtering mode selection, or the user selects a filtering request icon.  As such, the Examiner asserts that the aforementioned amended limitations of to narrow a user's search query and lead a user closer towards their end goal”; and Fig. 1, Para. [0026]: “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”; and Fig. 2, Para. [0034]: “…, the candidate criteria 211 may include additional keywords corresponding to categorical search queries related to the search query input by the user 202.”; and Para. [0048]: “The query input may be a textual field if text queries are input, or may be a drop location if an image query is input, or may be any other input that supports a user interaction for a given input media.”; and Para. [0056]: “…, a user may input the query “find me cheese and guac burgers” and the filter subsystem may extract the keywords “Find me,” “cheese,” “and,” “guac.”, the Examiner notes that reference discloses receiving additional keywords for the subset of search results from the user device, be it text field or other input received from the user, to that of receiving a personally created filtering request from the user.
Further details are provided in the below set forth 35 USC § 102 rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1: Independent claims 1, 8 and 15 recite a process for obtaining a search result associated with a search query, providing the search result to a user, receiving a filtering request from the user, filtering the search result based on the filtering request to generate an updated search result, and providing the updated search result to the user in response to the filtering request.
Step 2A – Prong One – The claims recite an abstract idea: 
The limitations of obtaining a search result associated with a search query, providing the search result to a user, receiving a filtering request from the user, filtering the search result based on the filtering request to generate an updated search result, and providing the updated search result to the user in response to the filtering request, as drafted, is a process that under its broadest reasonable interpretation, covers mental processes, like collecting information, analyzing it, and displaying certain results of the collection and analysis, as a human reading/analyzing data, but for the recitation of generic computer components. That is, other than reciting “a machine”, “one processor”, “storage”, “graphical user interface”, and “a communication platform”, nothing in the claim elements precludes the steps from practically being performed in a human mind, as a human can certainly analyze information and arrive at a conclusion/result.  For example, the aforementioned claims, recite a language of “a method, implemented on a machine”, “transmitting, over a network, a search query to a search sever”, and “obtaining, from the search server, a search result”, the context of this claim language encompasses the user requesting and obtaining information associated with a particular 
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
The additional elements recited in the independent claims 1, 8, and 15 are: “a machine having at least one processor”, “storage”, “graphical user interface”, and “a communication platform”.  The additional element of using a machine, processor, memory, and/or a communication platform to obtain information, analyze/classify information, and output information amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply 
Step 2B:  If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the claims recite abstract ideas.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claims are not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of a human analyzing information.  The claim recites the additional limitations of “extracting an entity from each of the plurality of items and tagging the item based on the entity matching the keyword”, which elaborates on the abstract idea of a human analyzing information, labeling or highlighting part of this information, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 3 recites the same abstract idea of a human analyzing information.  The claim recites the additional limitations of “receiving from the user, a mode of filtering the search result”, which elaborates on the abstract idea of a human analyzing information and making a particular selection, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 3 and includes all the limitations of claim 3.  Therefore, claim 5 recites the same abstract idea of a human analyzing information.  The claim recites the additional limitations of “in response to the mode of filtering being a second mode, and providing tagged items to the user, the tagged items corresponding to the updated search result”, which elaborates on the abstract idea of a human analyzing data, as reviewing the collected data, making a decision and discarding unwanted parts of the information, and therefore, does not amount to significantly more than the abstract idea.
Same rationale applies to dependent claims 9 to 12 and 16-19, since they recite similar limitations as those of claims 2 to 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US Patent Application Publication (US 2017/0017724 A1) issued to MacGillivray et al. (hereinafter as “MacGillivray”).
Regarding claim 1 (Currently Amended), MacGillivray teaches a method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for providing search results (MacGillivray Abstract, lines (1-3): “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing filters from resource content”; and Fig. 1, Para. [0018], lines (1-2): “A resource is any data that can be provided by a publisher website 104 over the network 102 and that has a resource address, …”), the method comprising: 
transmitting, over a network, a search query to a search server  (MacGillivray Para. [0004], lines (2-3): “…, a user can request information by inputting a query to a search engine.”; and Para. [0072], lines (1-12): “The computing system can include users and servers. A user and server are generally remote from each other and typically interact through a communication network. …, a server transmits data (e.g., an HTML page) to a user device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device). Data generated at the user device (e.g., a result of the user interaction) can be received from the user device at the server.”); 
obtaining, from the search server, a search result associated with the search query (MacGillivray [0004], lines (3-5): “The search engine can process the query”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”);
via a graphical user interface (GUI), the search result to a user  (MacGillivray Para. [0004], lines (3-5): “The search engine can process the query and can provide information including query filters for output to the user in response to the query.”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”);
receiving , via the GUI, a filtering request from the user, wherein the filtering request is created personally by the user based on the search result (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”; and 
Fig. 2, Para. [0034], lines (13-15): “…, the candidate criteria 211 may include additional keywords corresponding to categorical search queries related to the search query input by the user 202.”; and 
Para. [0048], lines (14-17): “The query input may be a textual field if text queries are input, or may be a drop location if an image query is input, or may be any other input that supports a user interaction for a given input media.”; and 
Para. [0056], lines (8-11): “…, a user may input the query “find me cheese and guac burgers” and the filter subsystem may extract the keywords “Find me,” “cheese,” “and,” “guac.”, 
, the Examiner notes that reference discloses receiving additional keywords for the subset of search results from the user device, be it text field or other input received from the user, to that of receiving a personally created filtering request from the user);  
filtering the search result based on the filtering request to generate an updated search result (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”); and 
providing, via the GUI,  the updated search result to the user in response to the filtering request  (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”, the Examiner asserts that the subset of search results to that of the updated search result provided to the user device to that of a GUI).

 Regarding claim 8 (Currently Amended), MacGillivray teaches a system for providing search results (MacGillivray Abstract, lines (1-3): “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing filters from resource content”), the system comprising: 
a search query transmitting unit implemented by a processor and configured to transmit, over a network, a search query to a search server  (MacGillivray Para. [0004], lines (2-3): “…, a user can request information by inputting a query to a search engine.”; and Para. [0072], lines (1-12): “The computing system can include users and servers. A user and server are generally remote from each other and typically interact through a communication network. …, a server transmits data (e.g., an HTML page) to a user device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device). Data generated at the user device (e.g., a result of the user interaction) can be received from the user device at the server.”);
a search results processing unit implemented by a processor and configured to obtain, from the search server,  a search result associated with the search query (MacGillivray [0004], lines (3-5): “The search engine can process the query”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”); 
a results transmitting unit implemented by the processor and configured to provide,  via a graphical user interface (GUI),  the search result to a (MacGillivray Para. [0004], lines (3-5): “The search engine can process the query and can provide information including query filters for output to the user in response to the query.”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”); 
a results updating unit implemented by the processor and configured to receive , via the GUI, a filtering request from the user , wherein the filtering request is created personally by the user based on the search result (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”; and 
Fig. 2, Para. [0034], lines (13-15): “…, the candidate criteria 211 may include additional keywords corresponding to categorical search queries related to the search query input by the user 202.”; and 
Para. [0048], lines (14-17): “The query input may be a textual field if text queries are input, or may be a drop location if an image query is input, or may be any other input that supports a user interaction for a given input media.”; and 
Para. [0056], lines (8-11): “…, a user may input the query “find me cheese and guac burgers” and the filter subsystem may extract the keywords “Find me,” “cheese,” “and,” “guac.”, 
, the Examiner notes that reference discloses receiving additional keywords for the subset of search results from the user device, be it text field or other input received from the user, to that of receiving a personally created filtering request from the user); and 
a filtering unit implemented by the processor and configured to filter the search result based on the filtering request to generate an updated search result (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”), and 
wherein the results transmitting unit is further configured to provide , via the GUI, the updated search result to the user in response to the filtering request (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”, the Examiner asserts that the subset of search results to that of the updated search result provided to the user device to that of a GUI).

Regarding claim 15 (Currently Amended), MacGillivray teaches a non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method for providing search results (MacGillivray Abstract, lines (1-3): “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing filters from resource content”; and Para. [0065], lines (1-4): “The operations described in this specification can be implemented as operations performed by a data processing apparatus on data stored on one or more computer-readable storage devices or received from other sources”), the method comprising: 
transmitting, over a network, a search query to a search server (MacGillivray Para. [0004], lines (2-3): “…, a user can request information by inputting a query to a search engine.”; and Para. [0072], lines (1-12): “The computing system can include users and servers. A user and server are generally remote from each other and typically interact through a communication network. …, a server transmits data (e.g., an HTML page) to a user device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device). Data generated at the user device (e.g., a result of the user interaction) can be received from the user device at the server.”); 
obtaining, from the search server, a search result associated with the search query (MacGillivray [0004], lines (3-5): “The search engine can process the query”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”); 
providing , via a graphical user interface (GUI), the search result to a user  (MacGillivray Para. [0004], lines (3-5): “The search engine can process the query and can provide information including query filters for output to the user in response to the query.”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”); 
receiving , via the GUI, a filtering request from the user, wherein the filtering request is created personally by the user based on the search result (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”; and 
Fig. 2, Para. [0034], lines (13-15): “…, the candidate criteria 211 may include additional keywords corresponding to categorical search queries related to the search query input by the user 202.”; and 
Para. [0048], lines (14-17): “The query input may be a textual field if text queries are input, or may be a drop location if an image query is input, or may be any other input that supports a user interaction for a given input media.”; and 
Para. [0056], lines (8-11): “…, a user may input the query “find me cheese and guac burgers” and the filter subsystem may extract the keywords “Find me,” “cheese,” “and,” “guac.”, 
, the Examiner notes that reference discloses receiving additional keywords for the subset of search results from the user device, be it text field or other input received from the user, to that of receiving a personally created filtering request from the user);
filtering the search result based on the filtering request to generate an updated search result (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”); and 
providing, via the GUI,  the updated search result to the user in response to the filtering request  (MacGillivray Fig. 1, Para. [0026], lines (1-7): “In response to the user selecting a search query filter at a user device 106, the user device 106 requests a set of filtered search results identified by the resource locators included in the selected search query filter. The search engine system 110 receives the request for the subset of search results from the user device 106 and provides the subset of search results to the requesting user device 106.”; and Fig. 1/3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”, the Examiner asserts that the subset of search results to that of the updated search result provided to the user device to that of a GUI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0017724 A1) issued to MacGillivray et al. (hereinafter as “MacGillivray”), and in view of US Patent Application Publication (US 2009/0198675 A1) issued to Mihalik et al. (hereinafter as “Mihalik”).
Regarding claim 2 (Original), MacGillivray teaches the limitations of claim 1.  
However, MacGillivray does not explicitly teach wherein the filtering request comprises a keyword and the search result comprises a plurality of items, the step of filtering the search result further comprising:  extracting an entity from each of the plurality of items; and tagging the item based on the entity matching the keyword.
But Mihalik teaches wherein the filtering request comprises a keyword and the search result comprises a plurality of items (Mihalik Abstract, lines (8-15): “In response to the user input, the invention system displays (a) a set of search results, including records from the database of the at least one category of information, and (b) a listing of facets and/or facet values of the records in the search results. The listing of facets and/or facet values serve as suggested additional parameters for further refining the search terms or guiding user navigation of the database”, the Examiner asserts that the listing of facets and/or facet values to that of a plurality of items in the search result), the step of filtering the search result further comprising: 
extracting an entity from each of the plurality of items; and tagging the item based on the entity matching the keyword (Mihalik Fig. 2A-2, [0064], lines (1-3): “The search results 23 include a list of articles having tags, title words or synopsis keywords that match the original search terms”, the Examiner asserts that keywords that match the search term are having tags).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray to include the teaching of Mihalik of refining search results based on facet values management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by giving users the control of refining their search results, thereby helping the user to better navigate a pool of information resources, as recognized by (Mihalik, Abstract).

Regarding claim 3 (Original), the combination of MacGillivray and Mihalik teach the limitations of claim 2.
Further, Mihalik teaches storing the search result in a cache associated with the machine (Mihalik Fig. 4, Para. [0242], lines (1-2): “Client computer(s)/devices 50 and server computer(s) 60 provide processing, storage, …”; and Fig. 5 illustrates storage elements and memory, Para. [0243], lines (15-19): “Memory 90 provides volatile storage for computer software instructions 92 and data 94 used to implement an embodiment of the present invention (e.g., search engine 10, Indexers 13 and code of FIG. 3 for generating facet value lists 27 detailed above).”, the Examiner asserts that volatile memory storage is used to store search engine generated facet values to that to storing search results in cache) ; and 
(Mihalik Fig. 1, Fig. 2A-2, Para. [0080], lines (14-18): “To refine or effectively filter the search results list 23 to just the movies indicated at 27, the searcher-user selects that facet value (tag) indicator. In response, search engine 10 filters search results 23 accordingly, and updates facet value list 27 and session summary 26.”).

Regarding claim 4 (Original), the combination of MacGillivray and Mihalik teach the limitations of claim 3.
Further, Mihalik teaches discarding, from the cache, each tagged item in response to the mode of filtering being a first mode (Mihalik Fig. 2A-2, Para. [0065]-[0066], lines (1-8): “Facets and facet values for further refining the search results are listed at 27 which summarize per-facet value, the number of authored works (records generally) in the current search results 23 represented or effected by the facet value. The searcher-user refines the content search results list 23 using one or more of the different facet values at 27. The facets include for example: tag”); and 
providing each item of the plurality of items that is untagged to the user, a plurality of untagged items corresponding to the updated search result (Mihalik Fig. 2A-2, Para. [0081], lines (11-18): “The minus symbol buttons in refinement parameter list 20 enable the user to modify the current accumulated search terms/refinement parameter set 20 by removing any one or more of the parameters. Search engine 10 is responsive to user deselection of search terms in this manner and reruns the search with the search parameter set 20 adjusted (modified) accordingly. A regenerated search results set or listing 23 results and is displayed.”).

Regarding claim 5 (Original), the combination of McGillivray and Mihalik teach the limitations of claim 3.
(Mihalik Fig. 2A-2, Para. [0077], lines (1-3): “…, the candidate refinement facet list 27 outlines the relevant facets and facet values given the current search results 23.”; and Para. [0078], lines (1-11): “Upon user selection of a displayed facet value at 27, search engine 10 reruns the search using the combined parameters of the originally entered search terms and the user-selected facet values. Search engine 10 displays the results of the rerun search and updates the session summary 26, results type summary 25, and facet values listings 27. The latter two are updated according to the current (refined) search results listed at 23. With regard to facet lists 27, the update omits facet values that are no longer relevant, removes facet values that are now in the active search parameters, and eliminates empty set facet values.”).

Regarding claim 9 (Original), MacGillivray teaches the limitations of claim 8.  
However, MacGillivray does not explicitly teach wherein the filtering request comprises a keyword and the search result comprises a plurality of items, the system further comprising: an entity extraction unit implemented by the processor and configured to extract an entity from each of the plurality of items; and a tagging/updating unit implemented by the processor and configured to tag the item based on the entity matching the keyword.
But Mihalik teaches wherein the filtering request comprises a keyword and the search result comprises a plurality of items (Mihalik Abstract, lines (8-15): “In response to the user input, the invention system displays (a) a set of search results, including records from the database of the at least one category of information, and (b) a listing of facets and/or facet values of the records in the search results. The listing of facets and/or facet values serve as suggested additional parameters for further refining the search terms or guiding user navigation of the database”, the Examiner asserts that the listing of facets and/or facet values to that of a plurality of items in the search result), the system further comprising:
an entity extraction unit implemented by the processor and configured to extract an entity from each of the plurality of items; and a tagging/updating unit implemented by the processor and configured to tag the item based on the entity matching the keyword Mihalik Fig. 2A-2, [0064], lines (1-3): “The search results 23 include a list of articles having tags, title words or synopsis keywords that match the original search terms”, the Examiner asserts that keywords that match the search term are having tags).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray to include the teaching of Mihalik of refining search results based on facet values management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by giving users the control of refining their search results, thereby helping the user to better navigate a pool of information resources, as recognized by (Mihalik, Abstract).

Regarding claim 10 (Original), the combination of MacGillivray and Mihalik teach the limitations of claim 9.  Further, Mihalik teaches comprising: a cache configured to store the search result (Mihalik Fig. 4, Para. [0242], lines (1-2): “Client computer(s)/devices 50 and server computer(s) 60 provide processing, storage, …”; and Fig. 5 illustrates storage elements and memory, Para. [0243], lines (15-19): “Memory 90 provides volatile storage for computer software instructions 92 and data 94 used to implement an embodiment of the present invention (e.g., search engine 10, Indexers 13 and code of FIG. 3 for generating facet value lists 27 detailed above).”, the Examiner asserts that volatile memory storage is used to store search engine generated facet values to that to storing search results in cache); and 
(Mihalik Fig. 1, Fig. 2A-2, Para. [0080], lines (14-18): “To refine or effectively filter the search results list 23 to just the movies indicated at 27, the searcher-user selects that facet value (tag) indicator. In response, search engine 10 filters search results 23 accordingly, and updates facet value list 27 and session summary 26.”).

Regarding claim 11 (Original), the combination of MacGillivray and Mihalik teach the limitations of claim 10.  Further, Mihalik teaches wherein the tagging/updating unit is further configured to discard, from the cache, each tagged item in response to the mode of filtering being a first mode (Mihalik Fig. 2A-2, Para. [0065]-[0066], lines (1-8): “Facets and facet values for further refining the search results are listed at 27 which summarize per-facet value, the number of authored works (records generally) in the current search results 23 represented or effected by the facet value. The searcher-user refines the content search results list 23 using one or more of the different facet values at 27. The facets include for example: tag”), and 
the results transmitting unit is further configured to provide each item of the plurality of items that is untagged to the user, a plurality of untagged items corresponding to the updated search result (Mihalik Fig. 2A-2, Para. [0081], lines (11-18): “The minus symbol buttons in refinement parameter list 20 enable the user to modify the current accumulated search terms/refinement parameter set 20 by removing any one or more of the parameters. Search engine 10 is responsive to user deselection of search terms in this manner and reruns the search with the search parameter set 20 adjusted (modified) accordingly. A regenerated search results set or listing 23 results and is displayed.”).

Regarding claim 12 (Original), the combination of McGillivray and Mihalik teach the limitations of claim 10.  Further, Mihalik teaches wherein the tagging/updating unit is further configured to discard, (Mihalik Fig. 2A-2, Para. [0077], lines (1-3): “…, the candidate refinement facet list 27 outlines the relevant facets and facet values given the current search results 23.”; and Para. [0078], lines (1-11): “Upon user selection of a displayed facet value at 27, search engine 10 reruns the search using the combined parameters of the originally entered search terms and the user-selected facet values. Search engine 10 displays the results of the rerun search and updates the session summary 26, results type summary 25, and facet values listings 27. The latter two are updated according to the current (refined) search results listed at 23. With regard to facet lists 27, the update omits facet values that are no longer relevant, removes facet values that are now in the active search parameters, and eliminates empty set facet values.”).

Regarding claim 16 (Original), MacGillivray teaches the limitations of claim 15.  
However, MacGillivray does not explicitly teach wherein the filtering request comprises a keyword and the search result comprises a plurality of items, the step of filtering the search result further comprising: extracting an entity from each of the plurality of items; and tagging the item based on the entity matching the keyword.
But Mihalik teaches wherein the filtering request comprises a keyword and the search result comprises a plurality of items (Mihalik Abstract, lines (8-15): “In response to the user input, the invention system displays (a) a set of search results, including records from the database of the at least one category of information, and (b) a listing of facets and/or facet values of the records in the search results. The listing of facets and/or facet values serve as suggested additional parameters for further refining the search terms or guiding user navigation of the database”, the Examiner asserts that the listing of facets and/or facet values to that of a plurality of items in the search result), the step of filtering the search result further comprising: 
extracting an entity from each of the plurality of items; and tagging the item based on the entity matching the keyword (Mihalik Fig. 2A-2, [0064], lines (1-3): “The search results 23 include a list of articles having tags, title words or synopsis keywords that match the original search terms”, the Examiner asserts that keywords that match the search term are having tags).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray to include the teaching of Mihalik of refining search results based on facet values management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by giving users the control of refining their search results, thereby helping the user to better navigate a pool of information resources, as recognized by (Mihalik, Abstract).

Regarding claim 17 (Original), the combination of MacGillivray and Mihalik teach the limitations of claim 16.  Further, Mihalik teaches comprising: storing the search result in a cache associated with the machine (Mihalik Fig. 4, Para. [0242], lines (1-2): “Client computer(s)/devices 50 and server computer(s) 60 provide processing, storage, …”; and Fig. 5 illustrates storage elements and memory, Para. [0243], lines (15-19): “Memory 90 provides volatile storage for computer software instructions 92 and data 94 used to implement an embodiment of the present invention (e.g., search engine 10, Indexers 13 and code of FIG. 3 for generating facet value lists 27 detailed above).”, the Examiner asserts that volatile memory storage is used to store search engine generated facet values to that to storing search results in cache); and 
receiving from the user, a mode of filtering the search result (Mihalik Fig. 1, Fig. 2A-2, Para. [0080], lines (14-18): “To refine or effectively filter the search results list 23 to just the movies indicated at 27, the searcher-user selects that facet value (tag) indicator. In response, search engine 10 filters search results 23 accordingly, and updates facet value list 27 and session summary 26.”).

Regarding claim 18 (Original), the combination of MacGillivray and Mihalik teach the limitations of claim 17.  Further, Mihalik teaches comprising: discarding, from the cache, each tagged item in response to the mode of filtering being a first mode mode (Mihalik Fig. 2A-2, Para. [0065]-[0066], lines (1-8): “Facets and facet values for further refining the search results are listed at 27 which summarize per-facet value, the number of authored works (records generally) in the current search results 23 represented or effected by the facet value. The searcher-user refines the content search results list 23 using one or more of the different facet values at 27. The facets include for example: tag”); and 
providing each item of the plurality of items that is untagged to the user, a plurality of untagged items corresponding to the updated search result (Mihalik Fig. 2A-2, Para. [0081], lines (11-18): “The minus symbol buttons in refinement parameter list 20 enable the user to modify the current accumulated search terms/refinement parameter set 20 by removing any one or more of the parameters. Search engine 10 is responsive to user deselection of search terms in this manner and reruns the search with the search parameter set 20 adjusted (modified) accordingly. A regenerated search results set or listing 23 results and is displayed.”).

Regarding claim 19 (Original), the combination of McGillivray and Mihalik teach the limitations of claim 17.  Further, Mihalik teaches comprising: discarding, from the cache, each untagged item in response to the mode of filtering being a second mode; and providing tagged items to the user, the tagged items corresponding to the updated search result (Mihalik Fig. 2A-2, Para. [0077], lines (1-3): “…, the candidate refinement facet list 27 outlines the relevant facets and facet values given the current search results 23.”; and Para. [0078], lines (1-11): “Upon user selection of a displayed facet value at 27, search engine 10 reruns the search using the combined parameters of the originally entered search terms and the user-selected facet values. Search engine 10 displays the results of the rerun search and updates the session summary 26, results type summary 25, and facet values listings 27. The latter two are updated according to the current (refined) search results listed at 23. With regard to facet lists 27, the update omits facet values that are no longer relevant, removes facet values that are now in the active search parameters, and eliminates empty set facet values.”).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0017724 A1) issued to MacGillivray et al. (hereinafter as “MacGillivray”), and in view of US Patent Application Publication (US 2016/0034525 A1) issued to Neels et al. (hereinafter as “Neels”).
Regarding claim 6 (Original), MacGillivray teaches the limitation of claim 1.
However, MacGillivray does not explicitly teach determining, based on a keyword included in the filtering request, a set of items included in the search result that are related to each other in accordance with a taxonomy model; generating a plurality of clusters based on the set of items in accordance with a clustering model; and providing the plurality of clusters to the user.
But Neels teaches determining, based on a keyword included in the filtering request, a set of items included in the search result that are related to each other in accordance with a taxonomy model; generating a plurality of clusters based on the set of items in accordance with a clustering model (Neels Para. [0026], lines (1-12): “…, preliminary grouping (clustering) serves to identify events or other data items that are at least partially related. …. the preliminary grouping can be performed in any number of ways. …, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.  One example technique may include identifying one or more tokens (e.g., extracted keywords) associated with each of the events, ...”, the Examiner asserts that the grouping of related data according to a clustering algorithm is that to using a taxonomy model to generate such clusters); and 
providing the plurality of clusters to the user (Neels, Para. [0027], lines (1-5): “Once the preliminary grouping is performed and the events are grouped into clusters, the system may determine one or more search terms associated with the events in a cluster, include the search terms in a search query, and optionally enable a user to save the search query as an event type.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray to include the teaching of Neels of search term generation for related groups of search results management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing the data aggregation and analysis of search term generation for related groups of search results, thereby providing a better control of processing large volumes of machine-generated data in an intelligent manner and then effectively presenting the results of such processing to users, as recognized by (Neels, Para. [0002]).

Regarding claim 7 (Original), the combination of McGillivray and Neels teach the limitations of claim 6.
Further, Neels teaches comprising: receiving from the user, a selection of at least one cluster of the plurality of clusters (Neels Fig. 6, Para. [0076], lines (1-3): “At block 606, method 600 receives a second user request, which may be, for example, the selection of one of the clusters or patterns displayed at block 604.”); 
pruning the plurality of clusters based on the selection (Neels Fig. 6, Para. [0078], lines (9-19): “The resulting events may be the same as or similar to the events determined to be part of the selected cluster at block 606.  …, the events resulting from the event type search may include different and/or additional events. …, the search terms corresponding to the event type may be modified prior to being executed as part of a search query. For example, additional search criteria (e.g., keywords or (field, value) pairs) may be added to the search terms or search criteria may be removed. This can be done to focus the results of the search query in order to include the intended event or group of events.”, the Examiner asserts that the keywords removal to further focus the search results to the intended group to that of pruning the clusters based on the selection); 
and providing, in response to receiving to selection, the pruned plurality of clusters to the user (Neels Fig. 1A, Para. [0078], lines (3-5): “…, the cluster details sidebar 106 may include a link, button or other option, which when selected, displays all of the events that would be found using the search terms.”, the Examiner asserts that the sidebar enables the user to display events related to search terms).

Regarding claim 13 (Original), MacGillivray teaches the limitation of claim 8.
However, MacGillivray does not explicitly teach further comprising: a related results determination unit implemented by the processor and configured to determine, based on a keyword included in the filtering request, a set of items included in the search result that are related to each other in accordance with a taxonomy model; and a clustering unit implemented by the processor and configured to generate a plurality of clusters based on the set of items in accordance with a clustering model, and wherein the results transmitting unit is further configured to provide the plurality of clusters to the user.
But Neels teaches further comprising: a related results determination unit implemented by the processor and configured to determine, based on a keyword included in the filtering request, a set of items included in the search result that are related to each other in accordance with a taxonomy model; and a clustering unit implemented by the processor and configured to generate a plurality of clusters (Neels Para. [0026], lines (1-12): “…, preliminary grouping (clustering) serves to identify events or other data items that are at least partially related. …. the preliminary grouping can be performed in any number of ways. …, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.  One example technique may include identifying one or more tokens (e.g., extracted keywords) associated with each of the events, ...”, the Examiner asserts that the grouping of related data according to a clustering algorithm is that to using a taxonomy model to generate such clusters), 
and wherein the results transmitting unit is further configured to provide the plurality of clusters to the user (Neels, Para. [0027], lines (1-5): “Once the preliminary grouping is performed and the events are grouped into clusters, the system may determine one or more search terms associated with the events in a cluster, include the search terms in a search query, and optionally enable a user to save the search query as an event type.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray to include the teaching of Neels of search term generation for related groups of search results management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing the data aggregation and analysis of search term generation for related groups of search results, thereby providing a better control of processing large volumes of machine-generated data in an intelligent manner and then effectively presenting the results of such processing to users, as recognized by (Neels, Para. [0002]).

Regarding claim 14 (Original), the combination of McGillivray and Neels teach the limitations of claim 13.
(Neels Fig. 6, Para. [0076], lines (1-3): “At block 606, method 600 receives a second user request, which may be, for example, the selection of one of the clusters or patterns displayed at block 604.”); 
the filtering unit is further configured to prune the plurality of clusters based on the selection (Neels Fig. 6, Para. [0078], lines (9-19): “The resulting events may be the same as or similar to the events determined to be part of the selected cluster at block 606.  …, the events resulting from the event type search may include different and/or additional events. …, the search terms corresponding to the event type may be modified prior to being executed as part of a search query. For example, additional search criteria (e.g., keywords or (field, value) pairs) may be added to the search terms or search criteria may be removed. This can be done to focus the results of the search query in order to include the intended event or group of events.”, the Examiner asserts that the keywords removal to further focus the search results to the intended group to that of pruning the clusters based on the selection); and 
the results transmitting unit is further configured to provide, in response to receiving to selection, the pruned plurality of clusters to the user (Neels Fig. 1A, Para. [0078], lines (3-5): “…, the cluster details sidebar 106 may include a link, button or other option, which when selected, displays all of the events that would be found using the search terms.”, the Examiner asserts that the sidebar enables the user to display events related to search terms).

Regarding claim 20 (Original), MacGillivray teaches the limitation of claim 15.
However, MacGillivray does not explicitly teach further comprising: determining, based on a keyword included in the filtering request, a set of items included in the search result that are related to 
But Neels teaches further comprising: determining, based on a keyword included in the filtering request, a set of items included in the search result that are related to each other in accordance with a taxonomy model; generating a plurality of clusters based on the set of items in accordance with a clustering model (Neels Para. [0026], lines (1-12): “…, preliminary grouping (clustering) serves to identify events or other data items that are at least partially related. …. the preliminary grouping can be performed in any number of ways. …, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.  One example technique may include identifying one or more tokens (e.g., extracted keywords) associated with each of the events, ...”, the Examiner asserts that the grouping of related data according to a clustering algorithm is that to using a taxonomy model to generate such clusters); and 
providing the plurality of clusters to the user (Neels, Para. [0027], lines (1-5): “Once the preliminary grouping is performed and the events are grouped into clusters, the system may determine one or more search terms associated with the events in a cluster, include the search terms in a search query, and optionally enable a user to save the search query as an event type.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray to include the teaching of Neels of search term generation for related groups of search results management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing the data aggregation and analysis of search term generation for related groups of search results, thereby providing a better control of processing large volumes of machine-generated data in an intelligent manner and then effectively presenting the results of such processing to users, as recognized by (Neels, Para. [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adogla et al.; (US 9,824,117 B1); “Providing user-influenced search results based on product attributes”.
Joshi et al.; (US 10,503,793 B1); “Personalized search filter and notification system”.
Belakovskiy et al.; (US20140114942 A1); “Dynamic Pruning of a Search Index Based on Search Results”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
1/26/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162